Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   January 03, 2019

The Court of Appeals hereby passes the following order:

A19D0238. GERALD POWELL v. CARROLL COUNTY BOARD OF
    ELECTIONS AND REGISTRATION.

       Gerald Powell filed this application for discretionary review, seeking to appeal
an OCGA § 9-15-14 (b) attorney fee award entered in favor of the Carroll County
Board of Elections and Registration, in this dispute over Powell’s qualifications to
run in the 2017 election for the mayor of the City of Temple. The Supreme Court
“has exclusive appellate jurisdiction over ‘[a]ll cases of election contest.’” Cook v.
Bd. of Registrars, 291 Ga. 67, 68 (2) (a) (1) (727 SE2d 478) (2012) (quoting Ga.
Const. of 1983, Art. VI, Sec. VI, Par. II (2)). Because the underlying subject matter
of this action is an “election contest,” it appears that jurisdiction over this application
may lie in the Supreme Court.1 See Cook, 291 Ga. at 71 (2) (a) (3) (“pre-election
challenges to the qualifications of a candidate who has filed to run in a pending
election for a county or municipal office” “qualify as ‘cases of election contest’
within [the Supreme Court’s] jurisdiction”). As the Supreme Court has the ultimate
responsibility for determining appellate jurisdiction, see Saxton v. Coastal Dialysis




       1
       Under the Appellate Jurisdiction Reform Act of 2016, the Court of Appeals
has appellate jurisdiction over cases involving the denial of a nomination petition in
which the notice of appeal or application to appeal is filed on or after January 1, 2017.
See Ga. L. 2016, pp. 883, 887, §§ 3-6, 6-1 (c) (codified at OCGA § 21-2-171 (c)).
These proceedings do not involve a nomination petition.
& Med. Clinic, Inc., 267 Ga. 177, 178 (476 SE2d 587) (1996), this application is
hereby TRANSFERRED to the Supreme Court for disposition.


                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     01/03/2019
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.